Citation Nr: 0819958	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  06-25 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to non-service connected burial benefits.


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel









INTRODUCTION

The veteran served on active duty from July 1964 to July 
1968. The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The veteran died in 2000.

2.  At the time of his death, the veteran was not receiving 
VA compensation or pension benefits.

3.  There was no claim for compensation or pension pending at 
the time of the veteran's death.

4.  VA received the appellant's claim for non-service 
connected VA burial benefits in January 2006, more than two 
years after the permanent burial of the body.


CONCLUSION OF LAW

There is no legal entitlement to VA burial benefits. 38 
U.S.C.A. §§ 2302(a), 2304 (West 2002); 38 C.F.R. §§ 3.1600, 
3.1601 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As regards the application to this case of the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board notes that VA 
has a duty to notify claimants for VA benefits of any 
information necessary to submit in order to complete and 
support a claim, and to assist claimants in the development 
of any pertinent evidence. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007). In this case, 
however, the law, and not the evidence is dispositive. The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when the law, and not the underlying facts or 
development of the facts, is dispositive in a matter, the 
VCAA can have no effect on the appeal. Manning v. Principi, 
16 Vet. App. 534, 542 (2002); see also Smith v. Gober, 14 
Vet. App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, and not factual 
evidence, is dispositive). Accordingly, the Board finds that 
no further action is necessary, inasmuch as the VCAA is not 
for application in this case.


The Merits of the Claim

The appellant contends that because she was not informed of a 
two year limitation to apply for burial benefits, the time 
limitation should not apply in her case.  Based on the 
evidence before the Board, the appeal will be denied.

The term "burial benefits" means payment of money toward 
funeral and burial expenses. See 38 C.F.R. §§ 3.1600(a) and 
(b) (2007).

Under the applicable criteria, in the case of a deceased 
veteran who at the time of death was in receipt of VA 
compensation or pension, VA may pay a certain sum to cover 
the burial and funeral expenses of the deceased veteran and 
the expenses of preparing the body and transporting it to the 
place of burial. 38 U.S.C.A. § 2302(a).

If a veteran's death is not service-connected, an amount not 
to exceed the amount specified in 38 U.S.C.A. § 2302 may be 
paid toward the veteran's funeral and burial expenses, 
including the cost of transporting the body to the place of 
burial. Entitlement is subject to, among other conditions, 
the veteran being in receipt of VA compensation or a pension 
at the time of his death. 38 C.F.R. § 3.1600(b).

The veteran was not in receipt of either VA compensation or 
pension at the time of his death, nor does a review of his 
claims file indicate that a claim for either benefit had been 
pending on that date, or that he was receiving military 
retired pay in lieu of compensation or pension when he died.

Applications for payments under 38 U.S.C.A. § 2302 must be 
filed within two years after the burial of the veteran. 38 
U.S.C.A. § 2304. Claims for a burial allowance may be 
executed by the individual whose personal funds were used to 
pay burial, funeral, and transportation expenses. 38 C.F.R. § 
3.1601(a)(1)(ii).

The veteran died in 2000 and was buried shortly thereafter. 
In January 2006, a claim was received from the appellant for 
burial and funeral expenses. There is no question that the 
claim for burial and funeral expenses was received over 5 
years after the veteran's death. 

The RO received the appellant's Application for Burial 
Benefits in January 2006. As the application was not received 
within two years of the veteran's permanent burial in 2000, 
the RO denied the claim. 38 U.S.C.A. § 2304; 38 C.F.R. § 
3.1601(a).

Because the record shows the appellant's claim was not 
received until more than two years after the veteran's burial 
in 2000, VA is expressly precluded by law from paying the 
veteran's burial expenses.

The appellant argues that she should have been earlier 
informed of the benefit she now seeks, either by VA or by the 
funeral director. However, the law is clear that an 
application for the benefit she now seeks must be filed 
within the time frame allotted by law as discussed above. The 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has 
been observed that "no equities, no matter how compelling, 
can create a right to payment out of the United States 
Treasury which has not been provided for by Congress."  Smith 
(Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)]. 

In a case such as this, where the law and not the evidence is 
dispositive of the issue before the Board, the claim should 
be denied because of the absence of legal merit or the lack 
of entitlement under the law. See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). Accordingly, the appellant's claim for 
VA burial benefits is denied.


ORDER


Entitlement to non-service-connected burial benefits is 
denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


